DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/08/2020, with respect to the restriction of Species A and B have been fully considered and are persuasive.  The restriction between Species A & B has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kuborn on 03/29/2021.

The application has been amended as follows: 

Claim 1) A method for starting a roller crusher having two generally parallel rolls arranged
to rotate in opposite directions and separated by an adjustable gap, wherein the roller crusher further
comprises a feeding arrangement for feeding material to be crushed to the rolls, the method
comprising the following steps:
a) setting a gap width between the rolls to a predefined value (x), where the predefined
(X);
b) running the feeding arrangement at a feed rate (r) which differs from a normal production
feed rate (R), where the feed rate (r) is less than the normal production feed rate (R);
c) rotating the rolls in opposite directions at a predetermined speed (s), where the
predetermined speed (s) is greater than 0 rpm;
d) setting parameters in steps a)-c) such that
i. material to be crushed passes between the rolls along substantially an entire
crushing length (L) of the [[rollers]] rolls; and
ii. no or substantially no specific crushing force (f) is exerted on the material by the
rolls,
e) when i) and ii) are achieved, increasing the feed rate (r) gradually until desired
production parameters of the production feed rate (R) and the crushing force (f) are
achieved.

Claim 6) The method according to claim 2, increasing the force control set point (F) and the
feed rate (r) in a coordinated manner in step e).

Claim 15) canceled
Claim 16) canceled

Allowable Subject Matter
Claims 1-14 & 17-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, it is the opinion of the Examiner that the prior art of record neither anticipates nor renders obvious a method for starting a roller crusher having two generally parallel rolls arranged to rotate in opposite directions and separated by an adjustable gap, wherein the roller crusher further comprises a feeding arrangement for feeding material to be crushed to the rolls, the method comprising the following steps: a) setting a gap width between the rolls to a predefined value (x), where the predefined value (x) is greater than a production operating gap (X); b) running the feeding arrangement at a feed rate (r) which differs from a normal production feed rate (R), where the feed rate (r) is less than the normal production feed rate (R); c) rotating the rolls in opposite directions at a predetermined speed (s), where the predetermined speed (s) is greater than 0 rpm; d) setting parameters in steps a)-c) such that i. material to be crushed passes between the rolls along substantially an entire crushing length (L) of the rolls; and ii. no or substantially no specific crushing force (f) is exerted on the material by the rolls, e) when i) and ii) are achieved, increasing the feed rate (r) gradually until desired production parameters of the production feed rate (R) and the crushing force (f) are achieved. Searching by the examiner yielded the following prior art:
The best prior art, Sandnes et al. (US 10807098) teaches a roller crusher (Fig. 1, Element 30) having two generally parallel rolls (Fig. 3, Elements 46 & 47) arranged to rotate in opposite directions and separated by an adjustable gap, wherein the roller crusher further comprises a feeding arrangement (Fig. 1, Element 12) for feeding material to be crushed to the rolls, the method comprising the following steps: a) setting a gap width between the rolls to a predetermined value (Fig. 5A, “Set roll gap between mill rolls of roller mill apparatus at a minimum gap size”), where the predetermined value is greater than a production operating gap (Fig. 5B, the gap size is capable of being decreased); b) running the feeding arrangement at a feed rate which differs from a normal production feed rate (Fig. 5A, “operate feed apparatus to feed particulate material to roller mill…at an initial feed rate”), where the feed rate is less than the normal production feed rate (Fig. 5B, the feed rate is capable of being increased); c) rotating .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20140048364)(US 3099406)(US 5454520)(US 8690087)(US 20180272355) which teaches a roller crusher having adjustable rollers. (US 5088651) which teaches a roller crusher having adjustable rollers specifically arranged so as to cause interparticle forces to crush the materials not just the direct .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725